UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7648



MICHAEL HITTER,

                                            Petitioner - Appellant,

          versus


JOHN R. PATE, Acting Warden at Allendale
Correctional Institution; CHARLES CONDON,
South Carolina Attorney General,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. R. Bryan Harwell, District Judge.
(CA-02-1057-2-RBH)


Submitted: March 23, 2006                     Decided: March 29, 2006


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Hitter, Appellant Pro Se. Derrick K. McFarland, OFFICE OF
THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Michael Hitter, a state prisoner, seeks to appeal the

district    court’s   order   accepting   the    recommendation    of   the

magistrate judge and denying relief on his petition filed under 28

U.S.C. § 2254 (2000).    The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.           28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).       A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

the district court’s assessment of his constitutional claims is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.         Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).          We have

independently reviewed the record and conclude that Hitter has not

made the requisite showing.     Accordingly, we deny a certificate of

appealability and dismiss the appeal.             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                  DISMISSED




                                  - 2 -